DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roussie 2008/0012321.
In regard to claim 1, Roussie discloses (fig. 6) a threaded connection for steel pipe comprising:
a tubular pin 1e including a male thread portion on an outer periphery;
and
a tubular box 2e including, on an inner periphery a female thread portion corresponding to the male thread portion and adapted to be made up on the pin,
wherein the male thread portion includes a main male thread 12 constituted by a trapezoidal thread having a constant thread crest width and a constant thread root width, and an 
each of the main male thread and the auxiliary male thread has a stabbing flank 11 and a loading flank 10 located opposite to the stabbing flank, and,
in a cross section containing a pipe axis of the pin, a flank angle of the stabbing flank of the main male thread and a flank angle of the loading flank of the auxiliary male thread at adjacent locations are larger than 0 degrees (surface 11 is at an angle larger than 0 degrees relative to 10).
In regard to claim 2, wherein a thread tooth 14e of the auxiliary male thread has a longitudinal cross-sectional area of 15 to 40 % of a longitudinal cross-sectional area of a thread tooth of the main male thread 12 adjacent to the auxiliary male thread (see fig. 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP ‘423, FR ‘534 and Hashem disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679